      Case 1:18-cv-00002-JNP-DBP Document 70 Filed 10/30/19 Page 1 of 2




Daniel Baczynski, Bar No. 15530
12339 S. 800 E. Ste. 101
Draper UT 84020
(801) 255-5555
Dbaczyn2@gmail.com

LAW OFFICES OF TAD D. DRAPER P.C.
Tad D. Draper, Bar # 4311
12339 S. 800 E. Ste. 101
Draper UT 84020
(801) 553-1700
(801) 255-5588 fax
Legaljustice3@gmail.com

                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF UTAH

CYNTHIA STELLA, and the ESTATE OF
HEATHER MILLER,                                  PLAINTIFF’S NOTICE OF CROSS
                                                 APPEAL
       Plaintiffs,

v.                                               Case No: 1:18-cv-002


DAVIS COUNTY, SHERIFF TODD
RICHARDSON, MAVIN ANDERSON,                      Judge: Jill Parrish
JAMES ONDRICEK,
       Defendants.



       Notice is hereby given that the Named Plaintiffs in the above-captioned matter hereby

appeal to the United States Court of Appeals for the Tenth Circuit from the Order granting

Sheriff Richardson qualified immunity, entered by the District Court on September 23rd, 2019.

       DATED this 30th day of October, 2019.


                                                    /s/    Daniel Baczynski
                                                    Attorneys for Plaintiffs

                                                                                                1
      Case 1:18-cv-00002-JNP-DBP Document 70 Filed 10/30/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I certify that on this 30th day of October, 2019, I caused PLAINTIFF’S NOTICE OF
APPEAL to be filed with the Court through its ECF filing system, with service provided to the
following:


              Jesse C. Trentadue
              Noah M. Hoagland
              Michael W. Homer
              Sarah E. Jenkins
              jesse32@sautah.com
              nhoagland@sautah.com
              mhomer@sautah.com
              sjenkins@sautah.com
              SUITTER AXLAND, PLLC
              8 East Broadway, Suite 200
              Salt Lake City, Utah 84111
              Tel: (801) 532-7300
              Fax: (801) 532-7355


                                                   /s/    Daniel Baczynski




                                                                                                2
